DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-12 as filed on 07/07/2021, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 9 “at least one secondary pin” (secondary pin does not have a reference number or is mentioned within the specification. It is unclear if the finger 2524 are the pins or are unlabeled structures shown in Figure 17).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 7, line 1: amend “a first end” to ---the first end---.
Claim 10, line 10: amend “an elongated carrier” to ---the elongated carrier---.
Claim 10, line 11: amend “a first pulley and a spaced second pulley” to ---the first pulley and the spaced second pulley---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 4896881 A (Djerdjerian).
	Regarding Independent Claim 1, Djerdjerian discloses device for assisting a user in performing bodyweight exercises as well as being configured for performance of weight training cable exercises (“cable system” Figure 1) comprising:
	an upstanding frame (vertical support members 10, 12, 14, 16) having a first support bar (strut 18) and a second support bar (strut 22) that is parallel to but below the first support bar (strut 22 is coupled to the vertical support members directly below strut 18, see Figure 1 and 2A);
	a pulley carrier assembly (pulley assembly 37) that is detachably coupled to both the first support bar and the second support bar (“The five holes 18B through 18F serve two purposes in the present invention, to couple the strut 18 to a strut 20 and to serve as mounting holes for the pulley assembly 37” Col. 3, lines 33-35; pulley assembly 37 is detachably coupled via a pin through holes 18 within strut 18; pulley assembly 37 is indirectly detachably coupled to strut 22 via strut 18 and vertical support members) and includes an elongated carrier (strut 34) that carries a first pulley (pulley 36) and a spaced second pulley (pulley 39);
	and a cable (cable 38) passing along the first pulley and the second pulley, the cable having a first end (at weight 42) and an opposing second end (at bar 40, see Figure 2A).  
	Regarding Claim 2, Djerdjerian further discloses the device of claim 1, wherein the first support bar is located directly above the second support bar (see Figure 1 and 2A wherein strut 18 is parallel to strut 22 and directly above in the same vertical plane as strut 22).  
	Regarding Claim 3, Djerdjerian further discloses the device of claim 1, wherein the pulley carrier assembly includes a support bar hook (L-shaped bracket 34A with pin 19; the pin with the L-shaped bracket both form and function as a hook hanging from the hole 18E within strut 18) that is fixedly attached to the elongated carrier with an angle formed between the support bar hook and the elongated carrier (Figure 2A: Annotated).  

    PNG
    media_image1.png
    294
    432
    media_image1.png
    Greyscale

Figure 2A: Djerdjerian Annotated
	Regarding Claim 4, Djerdjerian further discloses the device of claim 3, wherein the angle is 90 degrees (L-shaped bracket 34A forms a 90-degree angle in the bend in the L).  
	Regarding Claim 7, Djerdjerian further discloses the device of claim 1, further including a counter-weight (weight assembly 42) coupled to the first end of the cable (see Figure 1 wherein weight assembly 42 is a weight stack attached to the first end of cable 38).  
	Regarding Claim 9, Djerdjerian further discloses the device of claim 1, wherein the upstanding frame has a base (securing clamps 26, 28) and a plurality of vertical support members (vertical support members 10, 12, 14, 16) along with at least one cross support member (strut 20) attached between the plurality of vertical support members along with the first support bar which extends between the plurality of vertical support members (see Figure 1 wherein the strut 20 is attached between the vertical support members 14, 16 with strut 18) and the second support which extends between the plurality of vertical support members (see Figure 1 wherein the strut 22 extends between the vertical support members 10, 12).
  	Regarding Independent Claim 12, Djerdjerian discloses an exercise device (Figure 1) for mounting to a doorframe (doorway 8) comprising: 
	an upstanding frame (vertical support members 10, 12, 14, 16) having a first support bar (strut 18); 
	a pulley carrier assembly (pulley assembly 37) that is detachably coupled to the first support bar (via pin 19 within holes 18A-18E) and extends longitudinally along the first support bar (L brackets 34A, 34B of assembly 37 extend longitudinally along strut 18), the pulley carrier assembly including an elongated carrier (strut 34) that carries a first pulley (pulley 36) and a spaced second pulley (pulley 39), the elongated carrier further including a pair clamps (L brackets 34A, 34B) for placement about the first support bar (L brackets 34A, 34B are clamped about strut 18 on a front and rear side) to suspend the elongated carrier from the first support bar (see Figure 1), the pair of clamps extending upwardly from a top face of the elongated carrier (L brackets 34A, 34B extend from an upper top face of strut 34, see Figure 2A); and a cable (cable 38) passing along the first pulley and the second pulley (see Figure 1 and 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 4896881 A (Djerdjerian) in view of US 4243219 A (Price) in further view of US 20130288861 A1 (Cole).
	Regarding Claim 8, Djerdjerian discloses the invention as substantially claimed, see above. Djerdjerian further discloses the device of claim 7, wherein the counter-weight comprises a weight plate that includes a main center pin (Figure 2A: Annotated).  

    PNG
    media_image2.png
    296
    294
    media_image2.png
    Greyscale

Figure 2A: Annotated
	Djerdjerian does not disclose at least one secondary pin that is detachably coupled to the weight plate, the first end of the cable being detachably coupled to the main center pin.  
	Price teaches an analogous door mounted weight lifting exercise device (device 1) comprising a counterweight (weight sled 10), wherein the counter-weight comprises a weight plate (support
pin 13, and carriage 10) that includes a main center pin (pin 10) and at least one secondary pin (threaded base support 12) that is detachably coupled to the weight plate (support 12 is bolted to the underside of the carriage 10 and is capable of being removed) wherein the secondary pin detachably couples the first pin to the carriage (“a pin 13 which is externally threaded at one end and screwed into the threads of part 12 to act as a support for selective numbers of weights W” Col. 2, lines 2-5; the pin 13 is threaded and removably attached to the threaded portion of support 12). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Djerdjerian’s invention with a second pin/base support 12 to detachable couple the main pin to the weight plate, as taught by price, in order to detachably couple the pin to the place to act as a support for a selective number of weights and be removable for storage when the device is not in use.
	Djerdjerian in view of Price discloses the invention as substantially claimed, see above. Djerdjerian in view of Price do not disclose the first end of the cable being detachably coupled to the main center pin.  
Cole teaches an analogous door mounted weight lifting exercise device (assembly 5) comprising a counter-weight (weight holder 70) comprises a weight plate (weight plates 80) that includes a main center pin (stem 75), a first end of a cable (cable 50) being detachably coupled to the main center pin (via clip 55).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Djerdjerian’s counter weight to include clip connected between the main center pin and the first end of the cable, as taught by Cole, in order to allow for removal and storage of the counterweight when not in use.
Allowable Subject Matter
Claims 10-11 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claims 5 and 10, the prior art of record US 4896881 A (Djerdjerian) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including, wherein the support bar hook includes a first slot formed in a first face of the support bar hook and a second slot formed in an opposing second face of the support bar hook. wherein the first slot has a hook shape and receives the first support bar. while the second slot receives the second support bar.  
The prior art of record teaches L-shaped brackets 34A which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the support bar hook to include a first slot and second slot formed on opposing sides without significant modification and breakage of the structure based on improper hindsight
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784